                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 SOUTHERN DMSION
                                   No. 7:20-CV-32-D


HARMONY IIlTCHNE~                          )
                                           )
                       Plaintiff,          )
                                           )
               v.                          )                         ORDER
                                           )
HERTZ CORPORATION,                         )
                                           )
                       Defendant.          )


       On June 1, 2020, defendant filed a suggestion of bankruptcy and notification of automatic

stay. See [D.E. 16]. The court stays this action pmsuant to 11 U.S.C. § 362, pending resolution of

the bankruptcy case. See id. Parties shall notify the court within 14 days of settlement or resolution

of the bankruptcy case.

       Not later than June 18, 2021, the parties shall file a joint statement updating the court on the

status of this case, the status of the bankruptcy proceedings, and advise the court of the status of

settlement negotiations.

       SO ORDERED. This ...u_ day of May 2021.




                                                        J     SC.DEVERID
                                                        United States District Judge
